E   ATTORNICY        GENENAL
                     OF   TEXAS




Honorable T. M. Trlmble
First Assistant State Superintendent
Department Of Education
Austin, Texas
Dear Sir:                 Opinion No. O-7035
                          Re: Whether independent school dis-
                               trict may pay a county tax as-
                               sessor-collector 241;
                                                   for asses-.
                               sing and collecting its taxes
                               and in addition thereto pay
                               clerical help in his office.
        Your request for opinion has been received and oare-
fully considered by this Department. We quote from your re-
quest as fcllcws:
       "The Klngsville Independent School District
   has recently divorced itself from the City of
   Kingsville in order that it may assess and col-
   lect its own taxes. Pursuant to this dlvcrce-
   ment the school district has recently appcinted
   the County Tax Assessor--Collector as Asse:;i~r-
   Collector of Taxes for the Kingsvllle Independ-
   ent School District.
       "The statutory fee does not yield sufficient
   remuneration to justify the County Assesscr-Col-
   lectcr to do the work. If the County Assesscr-
   Collector is paid a straight salary, we interpret
   the statute to require a bond double the amount
   of the estimated annual collections of taxes.
   This makes the bond of sufficient size to be parc-
   tically prohibitive. The School Board is oonsid-
   ering the question of paying the County Assessor-
   Collector the statutory fee of 2% f'crassessing
   and collecting, and In addition pay clericai help
   in his office 8 salary which together with the
   fee will justify the County Assessor and Collector
   to do the work.
       "This legal question then presents itself-
   is the School Board au'horized to pay the County
   Assessor-Collector of Taxes the statutory fee, al-d
   in addition to employ an? pay for hl!nclerical help?"
Honorable T. M. Trimble, page 2        0 -7035


        Section 2 of Rouse Bill 474, Acts of-the 49th Legls-
lature of Texas, 1945, reads as follows:
        "Article 2792 (2%2) County or city assessor
    and collector for independent district.
        "When a majority of the Board of Trustees of
   an independent district prefer to have the taxes of
   their district assessed and collected by the county
   assessor and collector, or by the city assessor and
   collector, of an incorporated city or town in the
   limits of which the school district, or a part
   thereof is located, or collected only by the county
   or city tax collector, same may be assessed and
   collected, or collected only, as the case may be,
   by said ocunty or city officers, as may be determined
   by the Board of Trustees of said independent school
   district, and turned over to the treasurer of the
   independent school district for which such taxes
   have been collected. The property of such districts
   having their taxes assessed and collected by the
   county or city assessor and collector may be as-
   sessed at a greater value than that assessed for
   CftY, county and State purposes, and in such cases
   the city or county tax assessor and collector shall
   assess the taxes for said district on separate
   assessment blanks furnished by said district and
   shall prepare the rolls for said district in ac-
   cordance with the assessment values which have been
   equallied by a Board of Equalization appointed by
   the Board of Trustees for that purpose.    If said
   taxes are assessed by a special assessor of the
   Independent district and are collected only by the
   city or county tar collector, the city or county,
   tax collector In such cases shall accept the rolls
   prepared by the special assessor and approved by the
   Board of Trustees as provided in the preceding Ar-
   ticle. When the county assessor and collector is
   reouired to assess and collect the taxes on Inde-
   pendent school districts they shall resnective&
   receive one (1) ner cent for assessinn and one
   7.1) uer cent for collectinn same; and <hen the
    assessor and collector of an incorporated city,
   or town, as hereinbefore provided, is required to
   assess and collect the taxes of independent school
   districts the Board of Trustees of such school
   district may contract with the governing body
   of said city~fcr payment for such services as
   they may see fit to allow, not to exceed four (4)
   per cent of the whole amount of taxes collected _
   and received." (Underscoring curs)
Honorable T. M. Trimble, page 3           O-7035


        Under the above-quoted statute and under the facts
stated, it is cur cpinicn that the county tax assesscr-ccl-
lectcr is entitled to receive as fees for assessing and ccl-
letting the school taxes in question, one (1) per cent for
assessing and one (1) per cent for collecting same.
        We have been unable to find any statutory authority
which would authorize Kingsvllle Independent School District
to pay the salaries of any clerical help in the County Tax
Assessor-Collector's cfflce and we therefore specifically
answer that portion of your question in the negative.
                                    Very truly yours
                                  ATTORNEY GENERAL OF TEXAS


                                     By   s/wm. J. Fanning
                                            Wm. J. Fanning
                                                 Asslstant
WJF/JCP/wc

APPROW   FF.B 5, 1946
s/Carlcs C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/BWS Chairman